Citation Nr: 1827021	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980. He passed away in January 2014. The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Pension Management Centers (PMC) in St. Paul, Minnesota and Philadelphia, Pennsylvania. The appeal was certified to the Board by the Regional Office (RO) in Philadelphia.

The appellant submitted additional evidence following the November 2014 certification of appeal. Automatic waiver applies. See 38 U.S.C. § 7105(e). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA/Legacy folders have been reviewed. 


FINDING OF FACT

The appellant and the Veteran were divorced in September 2007 and were not remarried at any time prior to his death in January 2014. 


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as a surviving spouse for the purpose of receiving VA death benefits. 38 U.S.C. §§ 101(3), 103 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In June and August 2014, VA denied entitlement to death benefits. The appellant disagreed and perfected this appeal. 

The term "surviving spouse" means a person whose marriage to the Veteran meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse); and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).

Information in the claims folder shows the Veteran and the appellant were married in July 1979. A September 2007 Decree from the Court of Common Pleas of Berks County, Pennsylvania indicates the parties were divorced from the bonds of matrimony. 

The Certificate of Death identifies the Veteran's marital status as "divorced" and no surviving spouse is listed. 

The claims folder contains three applications for death benefits (VA Form 21-534). In the applications received in April 2014 and June 2016, the appellant identified herself as the "former spouse" and indicated the marriage ended in divorce in September 2007. In the application received in September 2016, she identified herself as the "surviving spouse" and indicated the marriage did not end until the Veteran's death. 

The appellant essentially sets forth two arguments as to why she should be recognized as the Veteran's surviving spouse. First, that the divorce was not valid; and second, that the separation and divorce were the result of the Veteran's misconduct. 

The validity of a divorce decree, regular on its face, will be questioned by the VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby. 38 C.F.R. § 3.206 (2017). 

Regarding validity, the appellant argues that she and the Veteran never signed an affidavit indicating their marriage was irretrievably broken and therefore, the only potential ground for divorce would have been living separate and apart for more than two years under Pennsylvania law, which at that time provided:

The court may grant a divorce where a complaint has been filed alleging that the marriage is irretrievably broken and an affidavit has been filed alleging that the parties have lived separate and apart for a period of at least two years and that the marriage is irretrievably broken and the defendant either: (i) Does not deny the allegations set forth in the affidavit. (ii) Denies one or more of the allegations set forth in the affidavit, but after notice and hearing, the Court determines that the parties have lived separate and apart for a period of at least two years and that the marriage is irretrievably broken. 23 Pa.C.S. § 3301(d)(1).

The statute was amended in 2016 to substitute "one year" for "two years" in the introductory language of (d)(1) and (d)(1)(ii).

The appellant submitted a copy of the civil court docket summary which shows the divorce complaint was filed in August 2005. That same date, the plaintiff Veteran filed an affidavit under § 3301(d). In October 2005, there was a "Praecipe to Reinstate Complaint - Complaint reinstated". The appellant argues they were reconciled between those dates (August to October 2005) and thus, at the time of the September 2007 divorce, they had not been separate and apart for two years. 

On review, the statute does not state that a two year period must have passed between the filing of the complaint and the divorce decree. Rather, it states that an affidavit must have been filed alleging the parties lived separate and apart for at least two years and that the marriage was irretrievably broken. The Board presumes this was the information provided with the Veteran's initial complaint and affidavit. The docket summary indicates the appellant filed counter-affidavits under § 3301(d) and that the divorce was ultimately granted in September 2007. The § 3301(d) written agreement was incorporated with notice and copies to all parties. Thus, the divorce decree appears valid.

The Board acknowledges that the appellant is competent to report that they did not submit affidavits and had not been living separate and apart for two years at the time of the divorce. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). As set forth, the docket summary shows that affidavits were filed. The Board also questions her overall credibility, particularly in light of statements submitted at the time of her initial application for benefits. That is, she specifically identified herself as the former spouse and even included a copy of the 2007 divorce decree. She did not contend the divorce was invalid until after she was denied entitlement to VA death benefits. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). The Board further notes that once the divorce was final, the appellant resumed the use of her prior surname. 

The appellant also suggests that she was incompetent to sign legal documents during the period in question. In support, she submitted a September 2016 statement from a private physician indicating she had short term memory and headache that caused her to be incompetent to sign any legal document/agreement due to her medical and physical condition during the time from 2006 to 2008. 

As to this argument, the Board notes that it was not raised until almost nine years after the divorce was final and over two years after her claim for death benefits was filed. The court documents contained in the record do not suggest she was incompetent nor did she submit any evidence showing she had been legally declared incompetent. The Board further notes that the appellant was represented during the divorce proceedings by private counsel. 

Concerning the misconduct argument, the appellant contends the Veteran repeatedly committed adultery and thus, the reason they did not live together and were ultimately divorced was due to no fault of her own. The provisions of 38 C.F.R. § 3.50(b) negate the requirement of cohabitation when a separation is procured by a veteran's misconduct. See also 38 C.F.R. § 3.53. 

In support of her argument, she submitted a copy of a December 2009 Board decision awarding spousal recognition to an appellant who was divorced as a result of the Veteran's willful misconduct. 

The Board acknowledges this argument, but notes that Board decisions are non-precedential. See 38 C.F.R. § 20.1303 (2017). Additionally, the provision in question has been interpreted as only applicable in situations where the veteran and surviving spouse ceased cohabitating but nevertheless remained legally married. See Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2014) (holding that the statute authorizing pensions, compensation, and dependency and indemnity compensation for surviving spouses of veterans provides no exception to the requirement that the spouse and veteran be married at the time of the veteran's death).

As discussed above, the appellant was not the Veteran's spouse at the time of his death. Thus, there is no need to further address her arguments that the lack of cohabitation was due to the Veteran's misconduct. 

In summary, at the time of his death the appellant and the Veteran were legally divorced. They had not remarried and she is not entitled to recognition as the surviving spouse for purposes of VA death benefits.  The claim is denied.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


